Case 2:21-cv-00722-JS Document 1 Filed 02/17/21 Page 1 of 12
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Donnetta Holmes MGM Resorts International

JS 44 (Rev. 10/20)

 

(b) County of Residence of First Listed Plaintiff Philadelphia (PA)

(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant Clark County (NV)

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number)
Tobias Brown and Associates, PC (215)709-1111
1650 Market Street, 36th Fir, Philadelphia, PA 19103

Attorneys (If Known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[_]1 U.S. Government [_]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 CE 1 Incorporated or Principal Place L] 4 LC 4
of Business In This State
[-]2 U.S. Government [x]4 Diversity Citizen of Another State [12 [] 2 Incorporated and Principat Place []5 x}5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a L] 3 LC] 3 Foreign Nation Cc 6 | 6
Foreign Country
IV. NATURE OF SUIT (Place an ¢X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CL] 367 Health Care/ 400 State Reapportionment
E| 150 Recovery of Overpayment | | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability Cc] 368 Asbestos Personal 835 Patent - Abbreviated | 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets r | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
L] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act [| 485 Telephone Consumer
[| 190 Other Contract Product Liability LE] 380 Other Personal L_ | 720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability Ea 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
|_| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |__ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation |_| 865 RSI (405(g)) |_| 891 Agricultural Acts
| | 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement | | 893 Environmental Matters
[| 220 Foreclosure 441 Voting [| 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment | | 510 Motions to Vacate | 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General _] 871 IRS—Third Party - 899 Administrative Procedure
[_]290 All Other Real Property  [__] 445 Amer. w/Disabilities -[_] 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|_| 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration Hl 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original C2 Removed from Cy 3. Remanded from Ol 4 Reinstated or CO 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 USC 1332 and 28 usc 1391(b)

Brief description of cause:
Diversity jurisdiction PA resident vs. NV corporation, Premises liability for personal injury in slip and fall as business invitee of defendant

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VII. REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $80,000 JURY DEMAND: LlYes [X]No
VIII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE UF ATTORNEY OF GORD
February 17, 2021 ee a =
FOR OFFICE USE ONLY a
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:21-cv-00722-JS Document 1 Filed 02/17/21 Page 2 of 12

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 4935 Chestnut Street, Philadelphia, PA 19139

 

Avideers aRlactsadene 3600 Las Vegas Boulevard South, Las Vegas, NV 89109

 

Place of Accident, Incident or Transaction: 1 Borgata Way, Atlantic City, NJ 08401

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / [J is not Tela ip any case now pending or within one year previously terminated action in
this court except as noted above. ~_ 7

 

DATE: 02/17/2021 ne FSET IO S1ST19
Attorney-at-Law / Pro Se Plaintiff = Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts L] 1. Insurance Contract and Other Contracts
[] 2. FELA CL] 2. Airplane Personal Injury
(I 3. Jones Act-Personal Injury [] 3. Assault, Defamation
CL] 4. Antitrust [] 4. Marine Personal Injury

5. Patent 5. Motor Vehicle Personal Injury

H 6. Labor-Management Relations 6. Other Personal Injury (Please specify): premises liability
[] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus L] 8. Products Liability — Asbestos
CI 9. Securities Act(s) Cases L] 9. All other Diversity Cases
LJ] 10. Social Security Review Cases (Please specify):
(#11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

DATE: Sign here if applicable
Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 

 
Case 2:21-cv-00722-JS Document1 Filed 02/17/21 Page 3 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

DONNETTA HOLMES
Plaintiff
Civil Action No:
Vv.
MGM RESORTS INTERNATIONAL
Defendant
NOTICE

You have been sued in court. If you wish to defend against the claims set forth in the following pages, you must take action within
twenty (20) days after this complaint and notice are served, by entering a written appearance personally or by attorney and filing in writing with
the court your defenses or objections to the claims set forth against you. You are warned that if you fail to do so the case may proceed without
you and a judgment may be entered against you by the court without further notice for any money claimed in the complaint or for any other claim
or relief requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU WITH THE INFORMATION ABOUT
AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE:

PHILADELPHIA BAR ASSOCIATION

LAWYER REFERRAL and INFORMATION SERVICE
One Reading Center

Philadelphia, Pennsylvania 19107

Phone: (215) 238-6333

TTY: (215) 451-6197

AVISO

Le han demando a usted en la corte. Si usted quiere defenderse de estas demandas expuestas en las paginas siguientes, usted tiene veinte
(20) dias, de plazo al partir de la fecha de la demanda y la notificacion. Hace falta asentar una comparecia escrita 0 en persona o con un abogado y
entregar a la corte en forma escrita sus defensas o sus objeciones a las demandas en contra de su persona. Sea avisado que si usted no se defiende,
la corte tomara medidas y Puede continuar la demanda en contra suya sin previo aviso 0 notificacién. Ademas, la corte puede decidir a favor del
demandante y requiere que usted cumpla con todas las provisiones de esta demanda. Usted puede perder dinero 0 sus propiedades u otros derechos
importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE. SI NO TIENE ABOGADO O SI NO TIENE EL DINERO SUFICIENTE
DE PAGARTAL SERVICIO, VAYA EN PERSONA O LLAME POR TELEFONA LA OFICINA CUYA DIRECCION SE ENCUENTRA
ESCRITA ABAJO PARA AVERIGULAR DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL:

ASSOCIACION DE LA LICENDIADOS DE FILADELFIA
SERVICIO DE REFENCIA E INFORMACION LEGAL:
One Reading Center

Filadelfia, Pennsylvania 19107

Teléfono: (215) 238-6333

TTY: (215) 451-6197

 
Case 2:21-cv-00722-JS Document 1 Filed 02/17/21 Page 4 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

DONNETTA HOLMES
Plaintiff
Civil Action No:
Vv.
MGM RESORTS INTERNATIONAL
Defendant
CIVIL ACTION COMPLAINT

 

Plaintiff, Donnetta Holmes, by and through her undersigned counsel, Tobias Brown, hereby

avers the following:
JURISDICTION AND VENUE

1. The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because the
parties are completely diverse in citizenship and the amount in controversy exceeds $75,000.

2. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b), because the defendant is
subject to the Court’s personal jurisdiction with respect to this civil action, evidenced by
defendant’s frequent and purposeful directing of its actions to Philadelphia residents specifically
to become invitees at its property in Atlantic City, thereby establishing minimum contacts with
this forum.

PARTIES

3. Plaintiff, Donnetta Holmes, is an adult individual residing at 4935 Chestnut Street,
Philadelphia, Pennsylvania, 19139.

4. Defendant, MGM Resorts International (“MGM”) is a corporation organized under the
laws of the State of Nevada, with its principal place of busines located at 3600 Las Vegas

Boulevard South, Las Vegas, Nevada, 89109.

 
Case 2:21-cv-00722-JS Document1 Filed 02/17/21 Page 5 of 12

Boulevard South, Las Vegas, Nevada, 89109.

5. At all times material hereto, MGM was acting through its respective agents, servants

and/or employees operating in the course and scope of their employment.
FACTS

6. The “premises” will hereinafter be defined to include an area which is believed to be at or
near the Borgata Buffet at 1 Borgata Way, Atlantic City, New Jersey, 08401.

7. At all times material hereto, defendant, MGM, acting by and/or through its actual
and/or ostensible, agents, employees, servants, contractors and/or workmen, designed,
constructed, owned, leased, maintained, inspected, controlled, and/or was responsible for the
premises.

8. On February 17, 2019, a dangerous, negligent, and/or defective condition existed on the
premises, including but not limited to a slippery, buttery substance on the floor surface generally
and in the proximity of plaintiff's fall specifically, that was not reasonably safe for the selected
and intended use and purpose of the premises.

9. On February 17, 2019, defendant, MGM, knew or reasonably should have known of the
existence of the above identified defect(s).

10. On February 17, 2019, plaintiff, Donnetta Holmes, was a customer and/or business
invitee of defendants, MGM.

11. On February 17, 2019, plaintiff was dining at the buffet restaurant owned and/or operated
by defendant, MGM.

12. While walking in the premises in a normal and attentive manner, plaintiff was caused to
slip and fall due to the unattended slippery, buttery substance on the floor surface of the premises

that was created, allowed to exist and/or accumulate due to improper maintenance of the

 
Case 2:21-cv-00722-JS Document 1 Filed 02/17/21 Page 6 of 12

premises.

13. Plaintiff, Donnetta Holmes, was lawfully upon defendant MGM's premises, and was in
no manner responsible for any act or failure to act contributing to the accident hereinafter
described.

14. The above dangerous, negligent, and defective condition was allowed to exist in or on
the premises, despite defendant, MGM’s, actual, constructive, and/or implied knowledge of the
same.

15. Despite the above detailed knowledge, defendants failed to warn the general public,
including but not limited to the plaintiff, Donnetta Holmes, of the dangerous nature of the
slippery, buttery substance on the floor as detailed above.

16. As a direct and proximate result of the aforesaid incident, plaintiff suffered severe,

permanent and disabling injuries, as detailed below.

COUNT I
DONETTA HOLMES v. MGM RESORTS INTERNATIONAL
NEGLIGENCE — PREMISES LIABILITY

17. Plaintiff hereby incorporates by reference paragraphs 1 through 16 as though the same were
fully set forth at length.

18. At all times material hereto, it was the duty of defendant, MGM, to design, construct, test,
validate, inspect, maintain, and/or repair the aforesaid premises in a reasonably safe condition
and/or manner for those lawfully on the premises, including the plaintiff.

19. The negligence of defendant, MGM, acting and/or failing to act, by and through its actual
and/or ostensible agents, servants, contractors, workmen and/or employees, consisted of, but is not

limited to:

a. Failing to clean up slippery substance from premises floor;

 
Case 2:21-cv-00722-JS Document 1 Filed 02/17/21 Page 7 of 12

b. Failing to properly maintain the premises floor;

c. Failing to inspect the premises floor;

d. Failing to select the proper floor for the premises surface;

e. Failing to properly install the premises floor at issue;

f. Failing to properly test the selected flooring to ensure it was a proper and safe
walking surface when wet;

g. Failing to identify the defective nature of the flooring at issue, for the purpose and
placement of the floor’s selected use;

h. Failing to maintain said premises in a safe and reasonable condition for persons such
as plaintiff, Donnetta Holmes;

i. Failure to make a reasonable inspection so as to discover the dangerous and
defective condition of the premises;

j. Failing to warn of the dangerous and defective condition of the premises floor;

k. Failing to ensure that the dangerous and defective condition of the premises flooring
was known by those who traveled on it;

l. Failing to otherwise warn plaintiff of the dangerous and defective condition of the
premises;

m. Failing to provide adequate lighting to allow plaintiff to see and avoid the dangerous
condition of the premises;

n. Failing to prevent injury to plaintiff, Donnetta Holmes, that was caused by known
and/or knowable defects of the premises;

o. Failing to provide safe and appropriate flooring, as to parts of the premises, on

which defendant MGM’s business invitees, including plaintiff, could safely travel.

 
Case 2:21-cv-00722-JS Document 1 Filed 02/17/21 Page 8 of 12

p. Failure to understand and appreciate the unsafe and defective condition of the
premises flooring;

q. Failing to inspect and maintain the area of the premises where plaintiff, Donnetta
Holmes, was injured;

r. Failing to adopt, implement, and/or enforce sufficient policies, procedures and/or
protocols to ensure proper inspection and/or maintenance was performed that is
required to identify the dangerous condition of the floor in the area of the premises
where the plaintiff was injured;

s. Failing to use ordinary care which the general public has a right to expect of
commercial property owners;

20. At all times material hereto, the defendant MGM, acting by and/or through its actual and/or
apparent, agents, servants, contractors, workmen and/or employees, designed, constructed, leased,
owned, selected, operated, maintained, was responsible for and/or controlled the premises at issue,
as well as the associated business operations, and therefore had a duty to design, construct, test,
repair, inspect, and/or maintain the aforesaid premises in a reasonably safe condition for the general
public upon the premises, including plaintiff, Donnetta Holmes.

21. As a direct and proximate result of the negligence and carelessness of defendant, plaintiff,
Donnetta Holmes, was caused to sustain serious, painful, and disabling injuries, including inter alia:
right shoulder contusion; right hip contusion; cervicalgia; strain and sprain of the rotator cuff;
cervical, thoracic, and lumbosacral sprain and strain with segmental somatic dysfunction; most
significantly, greater trochanteric bursitis of the right hip and displaced avulsion fracture of the right
pelvis; and other ills and injuries, all to plaintiffs detriment.

22. As a direct and proximate result of the negligence and carelessness of defendants, plaintiff,

 
Case 2:21-cv-00722-JS Document 1 Filed 02/17/21 Page 9 of 12

Donnetta Holmes, has suffered injuries which are serious and permanent in nature, as detailed above
and will continue to suffer for an indefinite period of time into the future.

23. As a direct and proximate result of the negligence of the defendant, MGM, plaintiff,
Donnetta Holmes, has and will require extensive medical treatment, corrective surgery, and/or
physical therapy, all of which may continue indefinitely into the future, all to her personal,
emotional, physical and financial detriment.

24. As a direct and proximate result of the negligence of the defendant, MGM, plaintiff,
Donnetta Holmes, has and may suffer a severe loss of her earning and impairment of her earning
capacity and ability, all of which may continue indefinitely into the future.

25. As a direct and proximate result of the negligence of defendant, MGM, plaintiff, Donnetta
Holmes, has suffered severe physical pain and trauma, mental upset and anguish and humiliation
and may continue to suffer the same for an indefinite time into the future.

26. As a direct and proximate result of the negligence of defendant, MGM, plaintiff, Donnetta
Holmes, has suffered a dimunition in her ability to enjoy life and life’s pleasures all of which may
continue indefinitely into the future.

27. The negligence and carelessness of defendant, MGM, acting individually and/or
collectively, by and through its agents, servants, workmen, contractors and/or employees, actual
and/or apparent, as set forth herein was the sole, direct and proximate cause of the injuries, damages
and expenses suffered and/or incurred by plaintiff, Donnetta Holmes, and the above detailed
injuries, damages and/or expenses were in no way caused or contributed to in any way by the
actions and/or omissions of the plaintiff.

WHEREFORE, Plaintiff demands judgment in her favor and against defendant, MGM, for

compensatory damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

 
Case 2:21-cv-00722-JS Document1 Filed 02/17/21 Page 10 of 12

exclusive of interest and costs, plus such further relief as this Honorable Court deems just.

BROWN & ASSOCIATES, P.C.
1650 Market Street, 36" Floor
Philadelphia, PA 19103
(215)709-1111

PA Attorney ID# 315119

ae eel
By: AI sw — _
TOBIAS BROWN, ESQUIRE

Attorney for Plaintiff

Dated: February 17, 2021

 
Case 2:21-cv-00722-JS Document1 Filed 02/17/21 Page 11 of 12

VERIFICATION

I, TOBIAS BROWN, ESQUIRE, hereby verify that I am the attorney for the plaintiff in
this matter and that the facts set forth in the foregoing pleading are true and correct to the best of
my knowledge, information and belief. To the extent that the pleading contains alternative
averments, the signer has been unable, after reasonable investigation, to ascertain which of the
inconsistent averments are true, but the signer has knowledge or information sufficient to form a
belief that one of them is true. The facts and statements set forth in the foregoing are true and
correct to the best of the undersigned's knowledge, information and belief and are verified
subject to the penalties for unsworn falsification to authorities under Title 18, § 4904 of the

Pennsylvania Crimes Code.

  

 

S BROWN, Attomey for Plaintiff ———___

February 17, 2021

 
Case 2:21-cv-00722-JS Document1 Filed 02/17/21 Page 12 of 12

VERIFICATION
I, Donnetta Holmes, hereby verify that I am the Plaintiff in the within action and the
statements made in the foregoing Civil Action Complaint are true and correct to the best of my
knowledge, information and belief.
I understand that the averments in the Civil Action Complaint are made subject to the

penalties of 18 Pa. Cons. Stat. Ann. § 4904, relating to unsworn falsification to authorities.

Denne Hotens

DONETTA HOLMES

 
